Citation Nr: 0918408	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-19 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1986, and from November 1990 to January 1991. 

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from rating decisions dated in 
March and May 2007 in which the RO, in pertinent part, 
determined that new and material evidence sufficient reopen 
service connection for acne had not been received.  The 
Veteran's original claim for service connection had been 
denied in a September 2004 rating decision.

In August 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge in 
Columbia, South Carolina.  A transcript of that hearing has 
been added to the record. 

In an October 2008 decision, the Board, in pertinent part, 
found that new and material evidence had been received and 
reopened and remanded the claim for service connection for 
acne for additional development.

In January 2009, additional evidence was received from the 
Veteran after issuance of the December 2008 supplemental 
statement of the case, without a waiver of review by the RO.  
In light of the Board's decision herein, no waiver is 
required.  See 38 C.F.R. § 20.1304 (2008).

As a final preliminary matter, the Board notes that, because 
the Veteran did not perfect an appeal following the issuance 
of a statement of the case in January 2008, with respect to 
claims for service connection for allergic rhinitis and for 
schizophrenia (also claimed as depression), these issues are 
not before the Board for appellate consideration.



FINDINGS OF FACT

1.  The  Veteran's acne was not noted on the service entrance 
examination.

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's acne existed prior to active duty service.

3.  The evidence is not clear and unmistakable that the 
Veteran's preexisting acne did not permanently increase in 
severity during service


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, preexisting acne 
was aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Given the favorable disposition of the claim for 
service connection for acne, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this claim have been accomplished.  

Service Connection for Acne

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated.  38 U.S.C.A. § 1111.  38 C.F.R. 
§ 3.304(b) states likewise, but also states "[o]nly such 
conditions as are recorded in examination reports are to be 
considered as noted."  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran contends, in essence, that she is entitled to 
service connection for acne because her preexisting acne 
worsened in service.  In this case, the Board finds that the 
Veteran's acne was not "noted" on either of the service 
entrance examinations for either period of active duty 
service.  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court held that, when no preexisting 
condition is noted upon entry into service, a veteran is 
presumed to have been sound upon entry, and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA show by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

After a review of the evidence, the Board finds that there is 
clear and unmistakable (obvious and manifest) evidence that 
the Veteran's acne pre-existed service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  During the August 2008 Board personal 
hearing, the Veteran testified that she had acne before she 
went into service.  During a December 2008 VA examination, 
the Veteran reported having difficulty with nodular cystic 
acne in adolescence at age 15.  

The Board further finds that the there is no clear and 
unmistakable evidence that the Veteran's preexisting acne did 
not permanently increase in severity during service.  
Subsequently received service treatment records show that the 
Veteran saw a dermatologist in 1984, 1985, and 1990 with a 
diagnosis of acne.  

In a March 2007 VA statement, a VA Physician's Assistant 
indicated that he had reviewed a packet of faxed service 
treatment records containing troop clinic evaluations dated 
in 1984 and in 1985 and a September 1990 dermatology 
consultation.  The VA Physician's Assistant concluded that, 
based upon documentation of in-service treatment of acne 
during active military service, the acne shown at VA 
dermatology evaluation should be considered a continuation of 
acneiform dermatitis shown in service.  Parenthetically, the 
Board notes that the Veteran was not serving on active duty 
in September 1990.  

In a March 2007 private physician's statement, G. J. C., 
M.D., indicated that the Veteran was under his care for the 
treatment of nodulocystic acne and erythema nodosum from 
November 4, 1999 to August 14, 2000.  

During the August 2008 Board personal hearing, the Veteran 
testified that the acne she had before she went into service 
but had worsened in service.  Subsequently, she submitted a 
photo of herself prior to entrance unto active duty which did 
not show the presence of acne.  

During a December 2008 VA examination, the Veteran reported 
having difficulty with nodular cystic acne in adolescence at 
age 15 that subsided, and that, since active duty, the acne 
had become constant and progressive.  The VA examiner 
indicated that a review of the claims file confirmed that the 
Veteran saw a dermatologist in 1984, 1985, and 1990 with a 
diagnosis of acne and that the time period involved both 
terms of her periods of active duty.  On examination, the 
Veteran's skin demonstrated evidence of nodular, cystic, 
postulant acne across the bilateral face involving 
approximately 6 percent of the exposed skin and less than 1 
percent of the entire body.  The diagnosis was nodular cystic 
acne.  

The VA examiner noted the Veteran's history of having 
suffered from acne since adolescence.  The VA examiner wrote 
that, without resorting to speculation, he could not state 
whether or not military service aggravated the Veteran's acne 
or if this was the natural progression of the disease 
process.  This is not an opinion, but a statement that an 
opinion cannot be rendered; therefore, it cannot be weighed 
against the claim as if it were negative evidence.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In the absence of a separation examination report for either 
period of service, and in light of the VA examiner's 
notations that Veteran was treated for acne, which preexisted 
service, in service, VA treatment records and the December 
2008 VA examination showing the presence of acne, the Board 
cannot conclude that there was clear and unmistakable 
evidence that the Veteran's preexisting acne was not 
aggravated beyond the natural progression during the 
Veteran's first period of service.  See Joyce v. Nicholson, 
19 Vet. App. 36, 48-53 (2005).  

As the standard is clear and unmistakable evidence to rebut 
the presumption of sound condition at service entrance, the 
rule of resolving reasonable doubt in the Veteran's favor is 
not applicable in this case.  As a result, the Board finds 
that the Veteran's preexisting acne was aggravated by 
service, and the grant of service connection for acne is 
warranted.


ORDER

Service connection for acne is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


